Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The substitute specification filed 5/27/21 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because: Applicant has failed to include a statement that “no new matter” has been added.  Accordingly, the prosecution will be based off the specification originally filed where it has already been noted that the specification is informal in layout.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)


The disclosure is objected to because of the following informalities: every sentence on page 4 is lacking a punctuation mark such as a period.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 5 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) already cited.
	In regard to claim 4, the claim is narrative and fails to use acceptable transitional terms such as “comprising” or “consisting”.  It is noted that the phrase “which is” (line 1) is merely narrative and renders the claim indefinite.
	In regard to claim 5, the claim is narrative and fails to explicitly state whether a “device” is being claimed or not.  It is noted that it appears that Applicant is claiming “The design of a device” (line 1) which is improper and renders the claim indefinite.


Again, Applicant is respectfully requested to please take note of the format of the claims in the patent(s) already cited for examples of how a claim should be properly formatted.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Werner (US 1,413,696).
The Werner reference discloses a device (4,5,6,7) that would create a widened profile or bulge (see Figure 7) when attached to the shirt 1 of a wearer and thus impeding the pants 2 of the wearer from sliding down since the waistband of the pants (see page 2, lines 9-21) would come to rest on the bulge, wherein the device is made of a soft material (see page 2, lines 27-34).  Furthermore, all introductory and functional statements of intended use have been carefully considered but are deemed not to impose any structure on the claims distinguishable over the Werner device which is most certainly capable of supporting the pants of a wearer as now claimed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Werner (US 1,413,696) in view of Gillis (US 4,308,647).
The Werner reference discloses a device for supporting a pair of pants (as discussed above) but fails to the device as taking the shape of cube.  Attention is directed the Gillis reference which discloses another fabric fastener 111 that is cubical in shape.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fastener of the Werner reference to be in the shape of a cube as, for example, shown or taught by Gillis, wherein so doing would merely amount to the substitution of one known shaped fastener for another that would work equally as well, especially since the mere shape of the fastener does not appear to be critical and solve any known problem in the prior art.  Furthermore, all introductory and functional statements of intended use have been carefully considered but are deemed not to impose any structure on the claims distinguishable over the device defined by the combined teachings of Werner and Gillis which is most certainly capable of supporting the pants of a wearer as now claimed.
Furthermore, if Applicant would take issue over the teachings of Gillis, the Office takes the position that it would have been obvious to modify the fastener of Werner to take the shape .

Response to Arguments
Applicant's arguments filed 5/27/21 have been fully considered but they are not persuasive. Particularly, in regard to Applicant’s argument that neither Werner or Gillis teach a device that is not anchored to the pants of a wearer, Applicant’s arguments are more narrow than that is claimed.  Furthermore, attention is directed to the rejections above that were necessitated by Applicant’s amending of the claims where the Office has taken that position that the device defined by the combined teachings of Werner and Gillis or Werner alone is most certainly capable of supporting the pants of a wearer as now claimed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN O DOUGLAS whose telephone number is (571)272-4885.  The examiner can normally be reached on Monday - Thursday 5:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/STEVEN O DOUGLAS/Primary Examiner, Art Unit 3649